Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered. Claims 33-40, 43-49, 51-59 & 61-77 remain pending in the application and claims 1-32, 41-42, 50 & 60 remain cancelled by Applicant. Claims 34 & 64-70 are currently being examined. Claims 34, 64 & 66-70 were amended. Claims 33, 35-40, 43-49, 51-59, 61-63 & 71-77 remain withdrawn from consideration.
	
2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 09/03/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
4.	The claim rejections under AIA  35 U.S.C. 112(b), of claims 34 & 64-70 are withdrawn per amendments of claims 34, 64 & 66-70.
	
5.	Claims 34 & 64-70 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to	 claim 34, line 9 recites the limitation “the transverse portion”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the transverse portion” as “the transverse position” recited in line 6. To correct this problem, amend line 9 to recite “the transverse position”.
As regards to	 claim 34, line 11 recites the limitation “the reverse”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the reverse” as “a reverse”. To correct this problem, amend line 11 to recite “a reverse”.
As regards to	 claim 34, lines 11-12 recite the limitation “the folding operations”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the folding operations” as “the accordion folding operation, the second accordion folding operation and the gate folding operation”. To correct this problem, amend lines 11-12 to recite “the accordion folding operation, the second accordion folding operation and the gate folding operation”.
Claims 64-70 are rejected at least based on their dependency from claim 34.

Claim Rejections - 35 USC § 103
6.	Claims 34 & 64-70 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 9,623,438 B2) hereinafter Moore in view of Brown (US 6,629,800 B1) hereinafter Brown.
Regarding claim 34, the recitation “for masking an aircraft fuselage, the packaged film being configured to cover said aircraft fuselage when unpackaged”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Moore since Moore meets all the structural elements of the claim and the film is capable of being used for masking an aircraft fuselage, the packaged film being configured to cover said aircraft fuselage when unpackaged, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 34, Moore discloses a packaged mask film for masking an aircraft component, the packaged mask film being capable of covering said aircraft component when unpackaged (abs; fig 1; clm 1), 
the packaged mask film 10 having a longitudinal portion (see fig 1) and a transverse portion (see fig 1) and being capable of covering the component (abs; col 1, ln 34-col 3, ln 60; fig 1; clm 1), 
the longitudinal and transverse portions (see fig 1) of the packaged mask film 10 being capable of being folded when packaging and unfolded in the reverse steps of the packaging steps (col 2, ln 55-col 4, ln 8; fig 1), however Moore does not disclose wherein the packaged film is formed by: performing an accordion folding operation on a longitudinal portion of the packaged film to provide an initial folded film; performing a second accordion folding operation on a transverse position of the initial folded film to provide an intermediate folded film; and performing a gate folding operation on the transverse portion of the intermediate folded film to provide the packaged film; the packaged film being configured to be unfolded in the reverse order of the folding operations to cover said aircraft fuselage.
Brown discloses a film 6+6’+6’’+6’’’ (all pages of structure 1 except front 2 & back 3) capable of masking an aircraft component, the film 6+6’+6’’+6’’’ (all pages of structure 1 except front 2 & back 3) being capable of covering the aircraft component when unpackaged (abs; fig 1-4), wherein the packaged film 6+6’+6’’+6’’’ (all pages of structure 1 except front 2 & back 3) is formed by:
performing an accordion folding operation (see fig 3, folding 7+8+9+10+11) on a longitudinal portion 7+8+9+10+11 of the packaged film 6+6’+6’’+6’’’ (all pages of structure 1 except front 2 & back 3) to provide an initial folded film (see fig 3-4) (col 1, ln 45-63; col 2, ln 22-col 3, ln 32; fig 1-4); 
performing a second accordion folding operation (see fig 4, folding panels 18+19 over panels 16+17) on a transverse position 21+22 of the initial folded film (see fig 3-4) to provide an intermediate folded film (see fig 4) (col 1, ln 45-63; col 2, ln 22-col 3, ln 32; fig 1-4); and 
performing a gate folding operation (by folding each end/side of pages (pages in front of front 2 and pages in front of back 3) to meet in the middle) on the transverse position 21+22 of the initial folded film (see fig 3-4) and the intermediate folded film (see fig 4) to provide the packaged film 6+6’+6’’+6’’’ (all pages of structure 1 except front 2 & back 3) (col 1, ln 45-63; col 2, ln 22-col 3, ln 32; fig 1-4); 
the packaged film 6+6’+6’’+6’’’ (all pages of structure 1 except front 2 & back 3) being configured to be unfolded in the reverse order of the accordion folding operation (see fig 3, unfolding 7+8+9+10+11), the second accordion folding operation (see fig 4, unfolding panels 18+19 over panels 16+17) and the gate folding operation (by unfolding each end/side of pages (pages in front of front 2 and pages in front of back 3) capable of covering the aircraft component (col 1, ln 45-63; col 2, ln 22-col 3, ln 32; fig 1-4). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include wherein the packaged film 6+6’+6’’+6’’’ (all pages of structure 1 except front 2 & back 3) is formed by: performing an accordion folding operation (see fig 3, folding 7+8+9+10+11) on a longitudinal portion 7+8+9+10+11 of the packaged film 6+6’+6’’+6’’’ (all pages of structure 1 except front 2 & back 3) to provide an initial folded film (see fig 3-4); performing a second accordion folding operation (see fig 4, folding panels 18+19 over panels 16+17) on a transverse position 21+22 of the initial folded film (see fig 3-4) to provide an intermediate folded film (see fig 4);performing a gate folding operation (by folding each end/side of pages (pages in front of front 2 and pages in front of back 3) to meet in the middle) on the transverse position 21+22 of the initial folded film (see fig 3-4) and the intermediate folded film (see fig 4) to provide the packaged film 6+6’+6’’+6’’’ (all pages of structure 1 except front 2 & back 3); the packaged film 6+6’+6’’+6’’’ (all pages of structure 1 except front 2 & back 3) being configured to be unfolded in the reverse order of the accordion folding operation (see fig 3, unfolding 7+8+9+10+11), the second accordion folding operation (see fig 4, unfolding panels 18+19 over panels 16+17) and the gate folding operation (by unfolding each end/side of pages (pages in front of front 2 and pages in front of back 3) capable of covering the aircraft component in the packaged film of Moore, because Brown teaches the use of wherein the packaged film 6+6’+6’’+6’’’ (all pages of structure 1 except front 2 & back 3) is formed by: performing an accordion folding operation (see fig 3, folding 7+8+9+10+11) on a longitudinal portion 7+8+9+10+11 of the packaged film 6+6’+6’’+6’’’ (all pages of structure 1 except front 2 & back 3) to provide an initial folded film (see fig 3-4); performing a second accordion folding operation (see fig 4, folding panels 18+19 over panels 16+17) on a transverse position 21+22 of the initial folded film (see fig 3-4) to provide an intermediate folded film (see fig 4);performing a gate folding operation (by folding each end/side of pages (pages in front of front 2 and pages in front of back 3) to meet in the middle) on the transverse position 21+22 of the initial folded film (see fig 3-4) and the intermediate folded film (see fig 4) to provide the packaged film 6+6’+6’’+6’’’ (all pages of structure 1 except front 2 & back 3); the packaged film 6+6’+6’’+6’’’ (all pages of structure 1 except front 2 & back 3) being configured to be unfolded in the reverse order of the accordion folding operation (see fig 3, unfolding 7+8+9+10+11), the second accordion folding operation (see fig 4, unfolding panels 18+19 over panels 16+17) and the gate folding operation (by unfolding each end/side of pages (pages in front of front 2 and pages in front of back 3) capable of covering the aircraft component to provide a structure that is easy to open/unfold and close/fold, e.g., with just single hand if necessary, facilitating use under cumbersome conditions and with minimal movement (col 1, ln 22-63), wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine these two embodiments, since it has been held that “combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” Boston Scientific Scimed Inc. V Cordis Corp., 89 USPQ2d 1704.   
As regards to claim 64, Moore discloses a mask film 10 for masking an aircraft component (abs; fig 1; clm 1), the mask film 10 having a first inner face and a second outer face, the mask film 10 comprising positioning markings 18 on one face of the mask film 10, the positioning markings 18 being positioned according to geometric features of the component (abs; col 1, ln 34-col 4, ln 8; fig 1; clm 1, 8-9).  
As regards to claim 65, Moore discloses a mask film 10 for masking an aircraft component (abs; fig 1; clm 1), the positioning markings 18 having standard masking or painter's tape to align the positioning markings 18 with corresponding markings on the surface or component in order to position mask 10 so that the perimeter opening or openings 16 are over the perimeter that will be sealed, wherein the standard masking or painter's tape comprises perforated spots forming a tear line suitable for forming detachable segments of film allowing for rivets, screw heads, bolts, etc. to penetrate the positioning markings 18 (col 2, ln 30-42; col 3, ln 19-col 4, ln 8; fig 1).  
As regards to claim 66, Moore discloses a mask film 10 for masking an aircraft component (abs; fig 1; clm 1), the mask film 10 having an anti-static adhesive backing (col 2, ln 55-col 4, ln 8; fig 1; clm 1 & 3).   
As regards to claim 67, Moore discloses a mask film 10 for masking an aircraft component (abs; fig 1; clm 1), the mask film 10 being permeable to air and solvent vapors when using anti-solvent based sealants (col 2, ln 55-col 4, ln 8; fig 1; clm 1).  
As regards to claim 68, Moore discloses a mask film 10 for masking an aircraft component (abs; fig 1; clm 1), the mask film 10 being translucent vinyl  impermeable to paint, water and solvents with one such material being ORACAL paint mask vinyl (col 2, ln 55-col 4, ln 8; fig 1; clm 1).  
As regards to claim 69, Moore discloses a mask film 10 for masking an aircraft component (abs; fig 1; clm 1), the mask film 10 having properties enabling coatings e.g. paint, adhesive to adhere to the mask film 10 (col 2, ln 55-col 4, ln 8; fig 1; clm 1).  
As regards to claim 70, Moore discloses a mask film 10 for masking an aircraft component (abs; fig 1; clm 1), the mask film 10 being transparent (col 2, ln 55-col 4, ln 8; fig 1; clm 1).  


Response to Arguments
7.	Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
(a) Independent claim 34 has been amended to recite: "performing a second accordion folding operation on a transverse position of the initial folded film to provide an intermediate folded film". Amendment Dated: June 6, 2022Response to Office Action Dated: April 5, 2022In contrast to performing a second accordion folding operation on a transverse position of the initial folded film to provide an intermediate folded film as is now recited in independent claim 34, Brown merely discloses a foldable map book, comprising a front cover 2, a back cover 3, and a spine 5 interconnecting the front and back covers. Furthermore, for the following reasons, nowhere does Brown disclose or suggest (1) performing an accordion folding operation on a longitudinal portion of the packaged film to provide an initial folded film; (2) performing a second accordion folding operation on a transverse position of the initial folded film to provide an intermediate folded film; (3) performing a gate folding operation on the transverse portion of the intermediate folded film to provide the packaged film; and (4) the packaged film being configured to be unfolded in the reverse order of the folding operations to cover said aircraft fuselage, as is now recited in independent claim 34. 
First, none of the pages of Brown are packaged by three successive folding operations: 
- The first page 6 is packaged by a single folding operation; and 
- The second page 6" is packaged by two successive folding operations. 
Second, it is understood that the first page 6 is only folded by an accordion folding operation on a longitudinal portion of the page. In contrast to the subject matter of independentPage 11 of 13 Serial Number: 16/486,361 ATTORNEY DOCKET NUMBER: ROBI-21-PCT-USAmendment Dated: June 6, 2022Response to Office Action Dated: April 5, 2022claim 34 of the present application, Brown does not disclose or suggest the possibility to perform a second folding operation on a transverse portion of the folded first page, let alone an additional third gate folding operation that would be performed after the first and second successive folding operations. On the contrary, the first page being connected to the ring binder 4 at an end portion of the first page (via a border of one of the panels 7), the first page of Brown cannot be folded on a transverse portion of the first page. Third, Brown does not disclose or suggest the possibility that any of the two successive folding operations along two transversal directions of the second page 6" can be an accordion folding. Brown neither discloses nor suggests the possibility for the second page 6" to be folded by an additional third gate folding operation after the two successive folding operations. In contrast to the subject matter of independent claim 34 of the present application, considering the first page 6 of Brown, which is folded by an accordion folding operation on a longitudinal portion of the page, there is a technical impossibility to further fold the folded page on a transversal portion of the page, in particular due to the ring binder 4, let alone further fold a page that would be folded by two successive folding operations. Furthermore, in contrast to the subject matter of independent claim 34 of the present application, considering the second page 6", Brown does not disclose or suggest the possibility to combine a first accordion folding operation with a second folding operation, let alone to combine a first accordion folding operation with a second accordion folding operation on a transverse portion. In fact, Brown neither discloses nor suggests the possibility for the second page 6" to be folded by an additional gate folding operation after the two successive folding operations. 
(b) For at least the foregoing reasons, Applicant respectfully submits that independent claim 34 is not taught in nor suggested by the cited references and is in condition for allowance. Claims 64-70 depend from and add further limitations to claim 34 and are likewise in condition for allowance.

8.	In response to applicant’s arguments, please consider the following comments.
(a) As clearly seen in fig. 3-4 and as already discussed above in detail in regards to claim 34, Brown discloses a film 6+6’+6’’+6’’’ (all pages of structure 1 except front 2 & back 3) capable of masking an aircraft component, the film 6+6’+6’’+6’’’ (all pages of structure 1 except front 2 & back 3) being capable of covering the aircraft component when unpackaged (abs; fig 1-4), wherein the packaged film 6+6’+6’’+6’’’ (all pages of structure 1 except front 2 & back 3) is formed by:
performing an accordion folding operation (see fig 3, folding 7+8+9+10+11) on a longitudinal portion 7+8+9+10+11 of the packaged film 6+6’+6’’+6’’’ (all pages of structure 1 except front 2 & back 3) to provide an initial folded film (see fig 3-4) (col 1, ln 45-63; col 2, ln 22-col 3, ln 32; fig 1-4); 
performing a second accordion folding operation (see fig 4, folding panels 18+19 over panels 16+17) on a transverse position 21+22 of the initial folded film (see fig 3-4) to provide an intermediate folded film (see fig 4) (col 1, ln 45-63; col 2, ln 22-col 3, ln 32; fig 1-4); and 
performing a gate folding operation (by folding each end/side of pages (pages in front of front 2 and pages in front of back 3) to meet in the middle) on the transverse position 21+22 of the initial folded film (see fig 3-4) and the intermediate folded film (see fig 4) to provide the packaged film 6+6’+6’’+6’’’ (all pages of structure 1 except front 2 & back 3) (col 1, ln 45-63; col 2, ln 22-col 3, ln 32; fig 1-4); 
the packaged film 6+6’+6’’+6’’’ (all pages of structure 1 except front 2 & back 3) being configured to be unfolded in the reverse order of the accordion folding operation (see fig 3, unfolding 7+8+9+10+11), the second accordion folding operation (see fig 4, unfolding panels 18+19 over panels 16+17) and the gate folding operation (by unfolding each end/side of pages (pages in front of front 2 and pages in front of back 3) capable of covering the aircraft component (col 1, ln 45-63; col 2, ln 22-col 3, ln 32; fig 1-4). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include wherein the packaged film 6+6’+6’’+6’’’ (all pages of structure 1 except front 2 & back 3) is formed by: performing an accordion folding operation (see fig 3, folding 7+8+9+10+11) on a longitudinal portion 7+8+9+10+11 of the packaged film 6+6’+6’’+6’’’ (all pages of structure 1 except front 2 & back 3) to provide an initial folded film (see fig 3-4); performing a second accordion folding operation (see fig 4, folding panels 18+19 over panels 16+17) on a transverse position 21+22 of the initial folded film (see fig 3-4) to provide an intermediate folded film (see fig 4);performing a gate folding operation (by folding each end/side of pages (pages in front of front 2 and pages in front of back 3) to meet in the middle) on the transverse position 21+22 of the initial folded film (see fig 3-4) and the intermediate folded film (see fig 4) to provide the packaged film 6+6’+6’’+6’’’ (all pages of structure 1 except front 2 & back 3); the packaged film 6+6’+6’’+6’’’ (all pages of structure 1 except front 2 & back 3) being configured to be unfolded in the reverse order of the accordion folding operation (see fig 3, unfolding 7+8+9+10+11), the second accordion folding operation (see fig 4, unfolding panels 18+19 over panels 16+17) and the gate folding operation (by unfolding each end/side of pages (pages in front of front 2 and pages in front of back 3) capable of covering the aircraft component in the packaged film of Moore, because Brown teaches the use of wherein the packaged film 6+6’+6’’+6’’’ (all pages of structure 1 except front 2 & back 3) is formed by: performing an accordion folding operation (see fig 3, folding 7+8+9+10+11) on a longitudinal portion 7+8+9+10+11 of the packaged film 6+6’+6’’+6’’’ (all pages of structure 1 except front 2 & back 3) to provide an initial folded film (see fig 3-4); performing a second accordion folding operation (see fig 4, folding panels 18+19 over panels 16+17) on a transverse position 21+22 of the initial folded film (see fig 3-4) to provide an intermediate folded film (see fig 4);performing a gate folding operation (by folding each end/side of pages (pages in front of front 2 and pages in front of back 3) to meet in the middle) on the transverse position 21+22 of the initial folded film (see fig 3-4) and the intermediate folded film (see fig 4) to provide the packaged film 6+6’+6’’+6’’’ (all pages of structure 1 except front 2 & back 3); the packaged film 6+6’+6’’+6’’’ (all pages of structure 1 except front 2 & back 3) being configured to be unfolded in the reverse order of the accordion folding operation (see fig 3, unfolding 7+8+9+10+11), the second accordion folding operation (see fig 4, unfolding panels 18+19 over panels 16+17) and the gate folding operation (by unfolding each end/side of pages (pages in front of front 2 and pages in front of back 3) capable of covering the aircraft component to provide a structure that is easy to open/unfold and close/fold, e.g., with just single hand if necessary, facilitating use under cumbersome conditions and with minimal movement (col 1, ln 22-63), wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine these two embodiments, since it has been held that “combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” Boston Scientific Scimed Inc. V Cordis Corp., 89 USPQ2d 1704.   
(b) In view of the foregoing, Examiner respectfully contends the limitations of claim 34 are indeed satisfied. Claims 64-70 are rejected at least based on their dependency from claim 34, as well as for their own rejections on the merits, respectively. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423. The examiner can normally be reached M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717